Maeshall, J.
This is an action at law to charge a married woman on a note signed by her solely as surety for her husband. It did not concern her separate property or business. She had no such business, and no separate property except a beneficial interest in a policy of insurance on her husband’s life, made her separate property by ch. 376, Laws-of 1891. It is not like Krouskop v. Shontz, 51 Wis. 204, where the contract pertained to the business of the person sought to be charged. In such a case it was there held that such person, though a married woman, is liable at law whether the contract be written or oral, or part one and part the other. This case is identical with Kavanagh v. O'Neill, 53 Wis. 101, where the court distinctly held that a note for the debt of another, signed by a married woman merely as surety or accommodation for such other, cannot. *383be enforced against ber in an action at law. That is conclusive of the question here raised. The reasons for the rule are clearly shown in Krouskop v. Shontz, in an exhaustive opinion by the present chief justice, in which all the adjudications of this court up to that date are collated and commented upon. Such rule may be stated in short thus: In the absence of an enabling act, the contracts of married women are cognizable only in equity. Therefore, except as varied by the married women’s act, so called, of this state (secs. 2342-2345, R. S.), such contracts cannot be enforced at law. The scope of such statutes only includes contracts necessary or convenient for the use and enjoyment of a married woman’s'separate estate, or the carrying on of her separate business, or in relation to her personal services. They have no relation whatever to contracts solely of suretyship for debts of others. Emerson-Talcott Co. v. Knapp, 90 Wis. 35. As to such contracts, the rights and remedies of married women are governed by the common law. Whether the defendant can be held liable on the facts in a suit in equity to charge her separate property with the debt is not before us, therefore not decided.
By the Court.— The judgment of the circuit court is affirmed.